Citation Nr: 1703044	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to December 11, 2015, and 70 percent disabling on and after December 11, 2015.

2.  Entitlement to an initial disability rating greater than 20 percent for left shoulder separation with bursitis.  

3.  Entitlement to an initial compensable disability rating for mild anterolisthesis of the cervical segment of the spine prior to December 30, 2015, and 10 percent disabling on and after December 30, 2015.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from January 2004 to January 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in April and June 2011  issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2015, the Board remanded the case for additional development.

As originally developed, the Veteran's appeal included the additional issue of entitlement to service connection for residuals of a left knee disability.  In a subsequent March 2016 rating decision the RO granted service connection for osteoarthritis of the left knee.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability and has provided no additional argument on this issue.  Accordingly, consideration herein is limited to the remaining issues that the Veteran wishes to pursue. 


FINDINGS OF FACT


1.  Prior to July 8, 2015, the Veteran's PTSD resulted in occupational and social impairment with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  On and after July 8, 2015, the Veteran's PTSD has been manifested by symptomatology productive of no more than occupational and social impairment with deficiencies in most areas, and does not result in total occupational and social impairment.

3.  For the entire appeal period, the Veteran's left (minor) shoulder separation with bursitis has been manifested by competent and credible lay evidence of chronic pain and objective evidence of limitation of motion, but does not involve limitation of the arm to 25 degrees, ankylosis, or other impairment of the humerus, clavicle or scapula.  There is no X-ray evidence of arthritis.

4.  For the entire appeal period, the Veteran's service-connected cervical spondylolisthesis has been manifested by competent and credible lay evidence of chronic pain and objective evidence of forward flexion to 45 degrees and a combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees.  There is no evidence of ankylosis, additional neurologic disability manifestations, or incapacitating episodes of IDS requiring bed rest as defined under VA law.  


CONCLUSIONS OF LAW


1.  Prior to July 8, 2015, the criteria for a disability rating for PTSD greater than 30 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a 70 percent disability rating, but no higher for PTSD are met since July 8, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.126, 4.130, DC 9411 (2016).

3.  The criteria for an initial disability rating in excess of 20 percent for left shoulder separation with bursitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5201 (2016). 

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but no higher, for cervical spondylolisthesis have been met since August 31, 2010, the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, DCs 5237 and 5239 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated September 10, 2010.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

VA examinations were provided in 2010, 2011, 2015 and 2016 assessing the severity of the Veteran's service-connected disabilities.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination reports adequately document the Veteran's symptoms as they relate to the specific rating criteria.  He has not alleged any prejudice caused by a deficiency in the examinations.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.

Law and Analysis

The Veteran is seeking an increased disability ratings for his service-connected PTSD, left shoulder, and cervical spine disabilities.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  PTSD

The Veteran's PTSD is evaluated as 30 percent disabling prior to December 11, 2015 and as 70 percent disabling from December 11, 2015.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2016).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in April 2014. 

As this is a claim for increased rating, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration.  

Evidence relevant to the severity of the Veteran's service-connected PTSD includes findings from a May 2010 VA psychology consult.  At that time the Veteran demonstrated symptoms of hypervigilance, social uneasiness, and occasional bad dreams, which did not cause more than mild impairment in social functioning.  There were no treatment recommendations at that time.  It was noted that the Veteran was seasonally employed as an inspector of nuclear component in power plants and also expected to enroll as full time student at the local university.  His relationships appeared to be intact and he attended church regularly, but was not otherwise involved in any other civic/community organizations.  A PTSD screening test was negative and a Global Assessment of Functioning (GAF) score of 65 was assigned.  

However, these records also shows that a few months later, in September 2010, the Veteran reported several PTSD symptoms including nightmares, sleep disturbance, hypervigilance, intrusive thoughts, panic attacks, irritability, social isolation, and waves of depression, but no suicidal/homicidal ideation.  A GAF score of 55 was assigned.

When examined by VA in December 2010 VA examination, the Veteran's reported psychiatric symptoms remained essentially the same.  He reported participating in monthly individual psychotherapy and experiencing a fair level of benefit and satisfaction from it.  During the mental status evaluation, the Veteran was appropriately dressed, cooperative, relaxed, attentive, and fully oriented.  He was apathetic with flat affect and agitated mood.  His speech was clear and coherent and there was no impairment of thought processes and no evidence of delusions, hallucinations or memory loss.  There was also no evidence of suicidal/homicidal thoughts and no impairment of impulse control or episodes of violence.  The Veteran had no problems with daily activities.  

In terms of his relationships with others, the Veteran reported strong social support from his family and fiancée.  He also maintained several friendships and enjoyed some recreational/leisure pursuits including hunting, camping, and fishing.  The Veteran had no difficulties in his employment, but had to quit his job following a serious motor vehicle accident as he was physically unable to perform his job duties at this time.  He also began college courses, but the car accident temporarily disrupted his plans.  

After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran had moderate PTSD most closely manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior.  A GAF score of 61 was assigned.  

Subsequently dated VA outpatient treatment records from 2010 through 2015 show continued monitoring of the Veteran's PTSD as well as his increasing difficulties due to chronic pain issues.  In fact, VA pain clinic notes show that he was being administered narcotic medications and had violated his pain management "narcotics agreement" due to testing positive for marijuana.  Of record during this timeframe are GAF scores of 50 and 70. 

The most recent of these records show that on July 8, 2015, the Veteran requested admission to a local VA Medical Center for depression and opioid detoxification, but after two days, left AMA (against medical advice).  During this brief period of hospitalization, the Veteran had been doing well with no adverse reports from nursing and denied any withdrawal symptoms.  He was compliant with all medications prescribed and interacted well with other peers and staff on the unit.  He exhibited no aggressive or self injurious behavior on the unit.  However he asked to leave AMA due to his difficulties with a roommate who was agitated and snored at night.  He denied any depressive, manic or hypomanic symptom as well as hallucinations or delusions with none elicited.  He also denied any suicidal/homicidal ideations, intent or plans.  

These records also show that just prior to this period of hospitalization, his noted current stressors included the recent death of his father in May 2015, and his mother's breast cancer diagnosis.  He also reported occupational stressors of having to travel and work odd times as a seasonal worker.  His GAF during this time was 31.  

Follow-up records show that in August 2015, the Veteran continued to struggle with depression, chronic pain.  Other noted symptoms included easy irritability and mild agitation associated with opioid withdrawal.  However the Veteran denied suicidal/homicidal ideation and did not report symptoms of mania, hypomania, or psychosis.  It was noted that his PTSD symptoms were otherwise stable.  His GAF score was 49. 

Findings from a December 2015 VA examination show the Veteran reported few changes in his personal history since his last evaluation in December 2010.  Noted symptomatology included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances suicidal ideation and impaired impulse control.  During the mental status evaluation, the Veteran was alert, oriented and cooperative, but was tense with flat affect and narrow range of emotional expression tense.  The Axis I diagnoses were PTSD and opioid use disorder.  The examiner concluded that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis as there was a shared symptom presentation, but that the Veteran's symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work school family relations, judgment thinking and/or mood.  A GAF score of 47 was assigned.

Subsequently dated VA records show continued monitoring of the Veteran's PTSD and prescribed medications between December 2015 and February 2016.  Overall the findings from these records are not materially different from those reported on the 2015 VA examination and show that the Veteran thoughts were focused primarily on his medical problems as he also continued to struggle with chronic pain from his various orthopedic disorders.  However he was also making satisfactory progress in addressing the goals and objectives of his treatment plan as evidenced by his attendance and participation in all scheduled sessions.  Socially, the Veteran remained in a supportive home environment. His prognosis was considered fair and he was compliant with his medications.  GAF scores of 58 were assigned during this time.

Based upon the preceding evidence, the Board finds that the Veteran is entitled to a 70 percent disability rating for PTSD, effective July 8, 2015.  This amends the effective date of the 70 percent rating assigned by the RO July from December 11, 2015, since his admission to the VAMC on that date demonstrates the earliest time that he exhibited symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas under DC 9411.  See Mauerhan, supra.  Although he admittedly does not experience many of the symptoms necessary for a 70 percent rating, the chronic depression and opioid dependence reasonably show that his PTSD symptoms overall are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  Vazquez-Claudio, 713 F. 3d 112.  Thus, in evaluating all of the evidence of record, the Board finds that giving him the benefit of the doubt, his disorder more nearly approximates a 70 percent rating, but no higher, since July 8, 2015. 

While this evidence supports the grant of a 70 percent disability rating, the Veteran's impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, while the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating under DC 9411. 

Rather the relevant VA treatment records show that while the Veteran's PTSD symptoms have been continuous, he has responded favorably to treatment and as a result psychiatric symptoms have not been productive of total occupational and social impairment.  The evidence clearly demonstrates periods when he is doing worse and at other times doing better.  However, even at its worst, the evidence reflects a person who can function.  Such findings, representing recent evidence as to the Veteran's psychiatric condition, are not consistent with increased psychiatric symptomatology reflected by the rating criteria required for the assignment of a 100 percent disability rating. 

In reaching this determination, the Board acknowledges that the Veteran's GAF score, during his period of hospitalization in July 2015, was assessed as 31, which represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While such a GAF score suggests a greater level of impairment than is contemplated by the current 70 percent rating, the Veteran manifests none of the symptoms typically considered indicative of that level of impairment, including for example severe obsessional rituals, and gross impairment in thought processes or grossly inappropriate behavior.  In addition, subsequent improved scores of 55 and 58 were recorded by VA treatment providers.  See VA clinical record dated in August 2015 and VA examination report dated in December 2015.  When considered in light of the actual symptoms shown, this GAF score is inconsistent with the symptoms noted and does not provide a basis, alone, for assignment of a 100 percent rating for the Veteran's PTSD.

The Board notes that the Veteran was found to have symptoms associated with opioid dependence in addition to symptoms of PTSD.  This disorder is not service-connected, but, according to the evidence, causes some level of additional social and occupational impairment.  As discussed above, the VA examiner stated that these disorders had a shared symptom presentation so the Board has considered all of the Veteran's psychiatric symptoms in evaluating the severity of the service-connected PTSD.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) (noting that the Board may not differentiate between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).  

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period since July 8, 2015 is most consistent with a 70 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 100 percent rating is absent.  

With regard to whether a rating higher than 30 percent is warranted prior to July 8, 2015, the evidence prior to that date shows the Veteran's PTSD symptoms did not more nearly approximate the criteria for a 50 percent or higher rating.  Although he has reported difficulties due to depression, sleep impairment, nightmares, panic attacks, the record during this time frame describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks as opposed to reduced reliability and productivity.  So while the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that his symptoms in general do not affect the Veteran's ability to adapt to change, maintain a regular work schedule, pay attention, concentrate, reason, or be otherwise be productive.  The Board does not discount the effect of PTSD on the Veteran's daily life, the nature, frequency, duration, and severity of his symptoms are better described by the criteria for the 30 percent rating.

Also to the degree the Veteran's PTSD makes social interactions difficult, the evidence shows he has the ability to establish and maintain effective relationships as shown by his supportive and positive family relationships.  There is also no evidence that he had significant decreases in work efficiency.  The Board notes that despite his PTSD symptoms, he was able to maintain employment throughout the appeal period.  He has also reported meaningful leisure pursuits including hunting, camping and fishing.  Therefore, his maintenance of relationships and activities under these circumstances is not consistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 50 percent disability rating which requires symptoms at a level of disability equivalent to reduced reliability and productivity.  

The Board finds that the various GAF scores assigned during this timeframe are commensurate with the assigned 30 percent disability rating criteria and characteristic of the mild to moderate symptomatology exhibited and observed.  Carpenter supra; Richard supra.  The symptoms displayed do not provide a basis for assignment of a higher rating for the Veteran's PTSD, which would require occupational and social impairment with reduced reliability and productivity, caused by symptoms involving affect, speech, and impaired judgment and thinking, all of which are not evident in the extensive psychological record prior to July 8, 2015.  The Board finds that these GAF scores are commensurate with the assigned 30 percent disability rating.  

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period prior to July 8, 2015 is most consistent with a 30 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 50 percent or rating or higher is absent.


II.  Left Shoulder

The Veteran's left shoulder disability is rated evaluated as 20 percent disabling under DC 5201, for limitation of motion of the arm.  38 C.F.R. § 4.71a, (2016).

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  38 C.F.R. § 4.71a.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5201 limitation of motion of the major or minor arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the minor arm midway between the side and shoulder level also warrants a 20 percent rating.  When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor arm.  See 38 C.F.R. § 4.71.

Evidence relevant to the severity of the Veteran's service-connected left shoulder disability includes a March 2011 VA examination report.  His history of shoulder injury and surgery during service was briefly summarized.  Symptoms indicated by the Veteran included pain, deformity, pain, stiffness, decreased speed of joint motion.  There were no episodes of dislocation or subluxation or locking episodes or effusions.  The Veteran reported weekly flare-ups of moderate left shoulder pain.  Lifting and lifting overhead were precipitating factors for flare-ups.  Objectively, there was evidence of deformity, tenderness, and guarding of movement of the left shoulder.

Examination revealed signs of tenderness over the anterior supraspinatus insertion, crepitus on abduction, positive pain on resisted abduction, and supraspinatus tendonitis.  On range of motion testing shoulder flexion was limited to 90 degrees, abduction to 90 degrees, external rotation to 60 degrees, and internal rotation to 70 degrees with objective evidence of pain on motion, but no additional limitations after three repetitions.  X-rays showed acromioclavicular separation.  The diagnosis was subarachnoid bursitis shoulder separation.  The Veteran is currently employed as a mechanical/snubber tech and reported losing about 24 weeks of work in the last 12-month period due to a motor vehicle accident.  The Veteran reported that a significant effect on his usual occupation as he was unable to lift more than 15 pounds due to left shoulder pain.  There were no effects on his usual daily activities.  

Further review shows that very few treatment records pertaining to the Veteran's left shoulder disability have been associated with the claims file since the VA examination.  In general, while he continued to report chronic pain and related symptoms, there is no indication of a worsening in range of motion or functional impairment.

When examined by VA in December 2015 the Veteran reported left arm pain causing functional loss or impairment when raising his left arm overhead.  Examination of the left shoulder revealed mild tenderness over the tip of the clavicle and along the anterior joint line.  There was crepitation with active range of  motion in the shoulder.  Shoulder flexion was to 90 degrees and abduction to 90 degrees.  External and internal rotation was to 80 degrees, with additional functional loss or range of motion after three repetitions.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the acromioclavicular joint and crepitus.  Strength was 5/5 with no reduction in muscle strength.  There was no evidence of atrophy or ankylosis and no shoulder instability, dislocation or labral pathology.  Cross-body adduction test was also negative.  There were no painful or unstable scars that have a total area equal to or greater than 39 square cm (6 square inches).  X-rays revealed acromioclavicular separation, but no degenerative or traumatic arthritis.  The clinical impression was subacromial/subdeltoid bursitis and acromioclavicular joint separation.  

Based on the preceding evidence, the criteria for a rating greater than 20 percent for his left shoulder disability are not met.  Despite the Veteran's complaints of pain, the record reveals very little clinical data to support a finding of more than minimal symptomatology associated with his left shoulder.  He has not required surgery and the left shoulder disability is not so severe as to necessitate the use of braces or other special devices.  Moreover, VA examinations throughout the course of the appeal show he is able to achieve at least 90 degrees of  abduction, i.e., he was capable of reaching the arm to shoulder level.  He was also capable of at least 90 degrees of forward elevation of the arm.  In order to be entitled to a higher evaluation, limitation of motion of the arm must be to no more than 25 degrees from the side.  This has not been demonstrated.  Likewise there are no clinical findings suggestive of fibrous union of the humerus.  

Moreover, the Veteran has been able to take care of his activities of daily living and even with repetitive use there is no significant loss of motion.  Given that his complaints do not prevent him from achieving considerable range of motion of the left shoulder they do not support a finding of additional functional loss for a higher rating.  In addition, his complaints of pain have been taken into consideration in the current 10 percent evaluation.  See 38 C.F.R. § 4.71, DCs 5260 5261; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board also finds that no other diagnostic code pertaining to the shoulder would provide any higher disability evaluation.  There is no evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula as contemplated by DCs 5200, 5202, and 5203.  38 C.F.R. § 4.71a.  Accordingly, there is no basis for a higher rating. 


III. Cervical Spine 

The Veteran's cervical spine disability is a currently rated as noncompensably disabling from August 31, 2010 to December 29, 2015, under DC 5237 for cervical strain and 10 percent disabling since December 30, 2015, under DC 5239 for spondylolisthesis or segmental instability. 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.

Under either DC 5239 or DC 5237, a 10 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is appropriate for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees. See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a . 

Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.

Evidence relevant to the severity of the Veteran's service-connected cervical spine disability includes a March 2011 VA examination report.  The Veteran's history of an in-service neck injury, his post-service treatment, and his current medical problems were summarized and an examination was performed.  His primary complaint was of moderate pain at the base of the neck and weakness.  He has a constant dull pain with weekly flare-ups of discomfort and stiffness due to physical activity, which require narcotics or prescriptions for pain.  The Veteran is able to manage multiple occupations including, crane operator, truck driver, and landscaping.  He also has no problems with activities of daily living or incapacitating episodes. 

On examination posture and head position were both normal and there was symmetry in appearance with no objective abnormalities of the cervical spine and no muscle space, localized tenderness  or guarding.  Range of motion of the cervical spine showed flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees bilaterally, left lateral rotation to 80 degrees, but right lateral rotation to only 45 degrees.  There was no objective evidence of pain on active range of motion.  X-rays showed mild anterolisthesis C6-7 with probable failure of fusion of the posterior arch.  

Neurological examination of the upper extremities was essentially negative. There were no neurological deficits with normal reflexes bilaterally at 2+ throughout and no sensory or motor dysfunction.  Strength was 5/5 with normal muscle tone and no evidence of atrophy.  The clinical impression was mild anterolisthesis of C6-7.

There is no indication in the record that the Veteran has sought or received specific or regular treatment for his cervical spine since the March 2011 VA examination.

When examined by VA in December 2015, the examiner confirmed the diagnosis of spondylolisthesis.  Range of motion testing revealed forward flexion to 40 degrees, extension to 40 degrees, lateral flexion to 40 degrees, bilaterally, and lateral rotation to 60 degrees bilaterally with pain.  There was no evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation or ankylosis.  Neurological examination of the upper extremities was again negative.  Muscle strength of the shoulder muscles was 5/5 in all joints and deep tendon reflexes were present at the biceps and triceps.  Muscle strength testing, deep tendon reflexes and sensory examination were all normal.  Muscle tone was normal and there was no atrophy or radicular pain or any other signs or symptoms due to radiculopathy or any neurologic abnormalities.  The Veteran's cervical spine disability did not impact his ability to work.

The remaining evidence consists of outpatient treatment records show the Veteran continued a conservative treatment plan for his cervical spine disability.  In general, the clinical findings from these records are not materially different from those reported on prior VA examinations and show that, while the Veteran continued to report neck pain, there are no specific findings from range-of-motion testing, in degrees, to permit meaningful comparison with the rating criteria.  There were also no neurological symptoms noted, no days of prescribed bed rest for intervertebral disc syndrome.  

Based upon the preceding evidence, the Board finds that the minimum compensable rating (10 percent evaluation) is warranted for the Veteran's cervical spine disability under DC 5237.  While the record largely reflects findings of essentially normal or near-normal range of motion, it also demonstrates that his spondylolisthesis has been productive of functional impairment with weekly flare-ups of discomfort and stiffness due to physical activity, which the Board finds to equate to the criteria noted in the 10 percent rating.  The evidence does not, however, indicate forward flexion of the cervical spine was not to the level of "greater than 15 degrees, but not greater than 30 degrees."  Further, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  There was no evidence of spasms or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent rating.  Thus, the Board finds that a 10 percent evaluation, but no higher is warranted since August 2010, the effective date of service connection. 

Moreover, the Veteran has been able to take care of his activities of daily living and even with repetitive use there is no significant loss of motion.  Given that his complaints do not prevent him from achieving nearly full range of motion of the cervical spine it does not support a finding of additional functional loss for a higher rating.  In addition, his complaints of pain have been taken into consideration in the newly-assigned 10 percent evaluation.  See 38 C.F.R. § 4.71, DCs 5260 5261; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's cervical spine disability.

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's account of chronic neck pain.  While these records do reflect that he experiences chronic pain that involves periodic visits to a physician, what is lacking is objective documentation that any physician prescribed bed rest or that the Veteran was treated by a physician for any period approaching a total duration of even one week during a 12 month period.  Thus, there is no evidence of an incapacitating episode of intervertebral disc syndrome for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected cervical spondylolisthesis.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any period.

Accordingly, the Board finds that the Veteran's impairment due to anterolisthesis of the cervical spine is more consistent with a 10 percent disability rating and that the level of disability contemplated in DC 5237 to support the assignment of a 20 percent or rating or higher is absent.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.

Extraschedular Considerations and Conclusion

The Board has also considered whether the service-connected disabilities claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  With respect to his PTSD the Veteran has reported, among other symptoms, depression, anxiety, sleep impairment, and nightmares, which are expressly contemplated by the rating criteria.  Furthermore, relevant caselaw and regulations require the consideration of all symptoms that potentially affect social and occupational impairment.  The Veteran has also reported chronic left shoulder and neck pain and other functional loss, which are expressly contemplated by the rating criteria which assess pain, range of motion and limitation of function.  Moreover, ratings in excess of those assigned for the different time periods at issue are provided for certain manifestations for each of the service-connected disabilities, but the medical evidence shows that those manifestations are not present.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment.  


ORDER

For the period prior to July 8, 2015, a disability rating greater than 30 percent for PTSD is denied. 

On and after July 8, 2015, a 70 percent disability rating, but no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

An initial disability rating greater than 20 percent for left shoulder separation with bursitis is denied.  

Entitlement to an initial 10 percent disability rating, but not higher, for mild anterolisthesis of the cervical segment of the spine is granted, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


